LEMMON, J.,
Dissenting from the Denial of Certiorari.
Causation of damages in excess of the $100,000 settlement between the tort victim and the negligent health care provider is an essentially factual issue integral to the determination of the amount of damages after the statutory admission of malpractice, and the causation issue generally is not appropriate for disposition by motion in limine. This issue should be decided, at the trial on the merits, under Graham v. Willis-Knighton Med. Ctr., 97-0188 (La.9/9/97), 699 So.2d 365.